 



Exhibit 10.39
EXECUTION COPY
U.S. $100,000,000
364-DAY CREDIT AGREEMENT
Dated as of September 14, 2006
Between
APPLIED MATERIALS, INC.
as Borrower
and
CITICORP USA, INC.
as Lender

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.01 Certain Defined Terms
    1  
SECTION 1.02 Computation of Time Periods
    12  
SECTION 1.03 Accounting Terms
    12  
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
    12  
SECTION 2.01 The Revolving Credit Advances
    12  
SECTION 2.02 Making the Revolving Credit Advances
    12  
SECTION 2.03 Fees
    13  
SECTION 2.04 Termination or Reduction of the Commitment
    13  
SECTION 2.05 Repayment of Revolving Credit Advances
    13  
SECTION 2.06 Interest on Revolving Credit Advances
    13  
SECTION 2.07 Interest Rate Determination
    14  
SECTION 2.08 Optional Conversion of Revolving Credit Advances
    14  
SECTION 2.09 Optional Prepayments of Revolving Credit Advances
    15  
SECTION 2.10 Increased Costs
    15  
SECTION 2.11 Illegality
    15  
SECTION 2.12 Payments and Computations
    16  
SECTION 2.13 Taxes
    16  
SECTION 2.14 Evidence of Debt
    18  
SECTION 2.15 Use of Proceeds
    18  
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
    18  
SECTION 3.01 Conditions Precedent to Effectiveness of Section 2.01
    18  
SECTION 3.02 Conditions Precedent to Each Revolving Credit Advance
    19  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    20  
SECTION 4.01 Representations and Warranties of the Borrower
    20  
ARTICLE V COVENANTS OF THE BORROWER
    22  
SECTION 5.01 Affirmative Covenants
    22  
SECTION 5.02 Negative Covenants
    26  
SECTION 5.03 Financial Covenant
    28  
ARTICLE VI EVENTS OF DEFAULT
    29  
SECTION 6.01 Events of Default
    29  
ARTICLE VII MISCELLANEOUS
    31  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 7.01 Amendments, Etc
    31  
SECTION 7.02 Notices, Etc
    31  
SECTION 7.03 No Waiver; Remedies
    32  
SECTION 7.04 Costs and Expenses
    32  
SECTION 7.05 Right of Set-off
    33  
SECTION 7.06 Binding Effect
    33  
SECTION 7.07 Confidentiality
    33  
SECTION 7.08 Governing Law
    34  
SECTION 7.09 Execution in Counterparts
    34  
SECTION 7.10 Jurisdiction, Etc
    34  
SECTION 7.11 Patriot Act Notice
    34  
SECTION 7.12 Assignments
    34  
SECTION 7.13 Waiver of Jury Trial
    35  
 
       
Schedules
       
Schedule 5.01(a) — Existing Liens*
       
Schedule 5.02(a)(xii) — Special Unencumbered Property*
       
 
       
Exhibits
       
Exhibit A — Form of Revolving Credit Note
       
Exhibit B — Form of Notice of Revolving Credit Advance
       
Exhibit C — Form of Opinion of Vice President, Legal Services of the Borrower*
       
Exhibit D      Form of Opinion of Orrick, Herrington & Sutcliffe, LLP*
       

 

*   These schedules and exhibits have not been filed herewith. The Company
agrees to furnish supplementally any omitted materials to the Securities and
Exchange Commission upon request.

ii



--------------------------------------------------------------------------------



 



364-DAY CREDIT AGREEMENT
Dated as of September 14, 2006
          APPLIED MATERIALS, INC., a Delaware corporation, and CITICORP USA,
INC. agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01 Certain Defined Terms.
          As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
          “Adjusted CD Rate” means, for any Interest Period for each Adjusted CD
Rate Advance, an interest rate per annum equal to the sum of:
          (a) the rate per annum obtained by dividing (i) the rate of interest
determined by the Lender to be the bid rates per annum, at 9:00 A.M. (New York
City time) (or as soon thereafter as practicable) two Business Days before the
first day of such Interest Period, of New York certificate of deposit dealers of
recognized standing selected by the Lender for the purchase at face value of
certificates of deposit of Citibank in an amount substantially equal to such
Adjusted CD Rate Advance and with a maturity equal to such Interest Period, by
(ii) a percentage equal to 100% minus the Adjusted CD Rate Reserve Percentage
(as defined below) for such Interest Period, plus
          (b) the Assessment Rate (as defined below) for such Interest Period.
          The “Adjusted CD Rate Reserve Percentage” for any Interest Period for
each Adjusted CD Rate Advance means the reserve percentage applicable on the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, but not limited to, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with deposits exceeding
$5 billion with respect to liabilities consisting of or including (among other
liabilities) U.S. dollar nonpersonal time deposits in the United States with a
maturity equal to such Interest Period and in an amount of $100,000. The
“Assessment Rate” for any Interest Period for each Adjusted CD Rate Advance
means the annual assessment rate estimated by the Lender on the first day of
such Interest Period for determining the then current annual assessment payable
by Citibank to the Federal Deposit Insurance Corporation (or any successor) for
insuring U.S. dollar deposits of Citibank in the United States.
          “Adjusted CD Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.06(a)(iii).
          “Affiliate” means, as to any Person, other than in respect of the
Borrower or any of its direct or indirect Subsidiaries, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person. For purposes of this definition, the term “control” (including
the terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote, for
purposes of Section 5.02(f) 10%, and for all other purposes 5%, or more of the
Voting Stock of such Person or to direct or cause the direction of the

1



--------------------------------------------------------------------------------



 



management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.
          “Applicable Lending Office” means the Lender’s Domestic Lending Office
in the case of a Base Rate Advance, the Lender’s Eurodollar Lending Office in
the case of a Eurodollar Rate Advance and the Lender’s CD Lending Office in the
case of an Adjusted CD Rate Advance.
          “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

                              Applicable Margin   Applicable Margin   Applicable
Margin Public Debt Rating   for Base Rate   for Eurodollar Rate   for Adjusted
CD S&P/Moody’s   Advances   Advances   Rate Advances
Level 1
A+/A1 or above
    ***       * **     * **
 
                       
Level 2
A/A2
    ***       * **     * **
 
                       
Level 3
A-/A3
    ***     * **     * **
 
                       
Level 4
BBB+/Baa1
    ***     * **     * **
 
                       
Level 5
Lower than Level 4 or unrated
    ***     * **     * **

          “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating     S&P/Moody’s   Applicable Percentage
Level 1
A+/A1 or above
    ***  
 
       
Level 2
A/A2
    ***
 
       
Level 3
A-/A3
    ***
 
       
Level 4
BBB+/Baa1
    ***
 
       
Level 5
Lower than Level 4 or unrated
    ***

          “Applicable Utilization Fee” means (a) when the aggregate Revolving
Credit Advances are equal to or less than 33% of the Commitment, a percentage
per annum equal to 0%, and (b) when the
 

***   information has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



aggregate Revolving Credit Advances exceed 33% of the Commitment, a percentage
per annum equal to 0.125%.
          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest
of:
          (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
          (b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no
nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum,
plus (ii) the rate obtained by dividing (A) the latest three-week moving average
of secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month U.S. dollar non-personal time deposits in
the United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. dollar deposits of Citibank in
the United States; and
          (c) 1/2 of one percent per annum above the Federal Funds Rate.
          “Base Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.06(a)(i).
          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.
          “Borrower” means Applied Materials, Inc., a Delaware corporation.
          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.
          “Capitalized Lease” means any lease the obligation for rentals with
respect to which is required to be capitalized on a Consolidated balance sheet
of the lessee and its Subsidiaries in accordance with GAAP.
          “Capitalized Rentals” of any Person means at any date the amount at
which the aggregate rentals due and to become due under all Capitalized Leases
under which such Person is a lessee would be reflected as a liability on a
Consolidated balance sheet of such Person.

3



--------------------------------------------------------------------------------



 



          “CD Lending Office” means the office of the Lender specified as its
“CD Lending Office” opposite its name on Schedule I hereto, or such other office
of the Lender as the Lender may from time to time specify to the Borrower.
          “Citibank” means Citibank, N.A.
          “Closing Date” means September 17, 2006 or such other date as may be
agreed upon by the Borrower and Lender.
          “Commitment” means the amount set forth opposite the Lender’s name on
the signature pages hereof, as such amount may be reduced pursuant to
Section 2.04.
          Communications” shall have the meaning set forth in Section 7.02(b).
          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.
          “Consolidated Debt” means all Debt of the Borrower and its
Subsidiaries, determined in accordance with GAAP on a consolidated basis after
eliminating intercompany items.
          “Consolidated Net Tangible Assets” means, at any date, the total
amount of all Tangible Assets of the Borrower and its Subsidiaries after
deducting therefrom all liabilities which in accordance with GAAP would be
included on their consolidated balance sheet, except Consolidated Debt.
          “Consolidated Total Assets” means, at any date, the total assets of
the Borrower and its Subsidiaries on a consolidated basis determined in
accordance with GAAP.
          “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.07 or 2.08.
          “Debt” of any Person means, without duplication, (a) all Indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred and unpaid purchase price of property or services (other than trade
payables and accrued expenses incurred in the ordinary course of such Person’s
business), (c) all Indebtedness of such Person evidenced by notes, bonds,
debentures or other similar evidences of indebtedness, (d) all obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property)
including, without limitation, obligations secured by Liens arising from the
sale or transfer of notes or accounts receivable; provided that Debt shall not
include any sale or transfer of notes or accounts receivable whether or not
precautionary Liens are filed or recorded in connection with such sale or
transfer of such notes or accounts receivable, if and only if such sale or
transfer (A) is accounted for as true sale under GAAP and (B) pursuant to which
there is no recourse (other than recourse for breach of customary
representations and warranties or in connection with any such sales or
transfers) to the seller of such notes or accounts receivable (as evidenced by
there being no accounting reserve taken or required to be taken, which in the
event a reserve is taken, the amount of Debt shall be deemed to be the amount of
such reserve), and provided, further, that all trade payables and accrued
expenses constituting current liabilities shall be excluded, (e) all Capitalized
Rentals, (f) reimbursement obligations of such Person in respect of credit
enhancement instruments, which reimbursement obligations are then due and
payable by such Person, (g) all Debt of others referred to in clauses
(a) through (f) above or clause (h) below guaranteed directly or indirectly in
any manner by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (1) to pay

4



--------------------------------------------------------------------------------



 



or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (h) all Debt referred to in clauses (a) through
(g) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt, including, without limitation, obligations secured by Liens
arising from the sale or transfer of notes, accounts receivable or other assets;
provided, however, that obligations of such Person secured by Liens on notes,
accounts receivable or other assets sold or transferred in a transaction which
is accounted for as a true sale under GAAP shall not be Debt under this
definition.
The Borrower’s obligations under operating leases and Off-Balance Sheet Leases
shall be excluded from this definition of Debt; provided that (A) no such
exclusion shall be made if and to the extent that GAAP would require such
obligations to be classified as debt for borrowed money and (B) in any event the
term “Debt” shall include the Excess Lease Financed Amount (if any).
          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.
          “Domestic Lending Office” means the office of the Lender specified as
its “Domestic Lending Office” opposite its name on Schedule I hereto, or such
other office of the Lender as the Lender may from time to time specify to the
Borrower.
          “EBITDA” means, for any period, Net Income plus, to the extent
deducted in determining such Net Income, the sum of (a) Interest Expense,
(b) income tax expense, (c) depreciation expense, (d) amortization expense,
(e) one-time non-cash charges related to asset impairments and restructuring
activities, and (f) cash and non-cash portions of discontinued operations and
extraordinary items, all determined on a Consolidated basis for the Borrower and
its Subsidiaries in accordance with GAAP.
          “Effective Date” has the meaning specified in Section 3.01.
          “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
and (iii) any other Person that has a rating for any class of non-credit
enhanced long-term senior unsecured debt of not lower than A by S&P or A2 by
Moody’s and is approved by Borrower, such approval not to be unreasonably
withheld or delayed.
          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Substances or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
          “Environmental Laws” means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, injunctions and other governmental restrictions

5



--------------------------------------------------------------------------------



 



relating to the environment or the effect of the environment on human health or
to emissions, discharges or releases of pollutants, contaminants, Hazardous
Substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
wastes or the clean-up or other remediation thereof.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Affiliate” means any Person in which the Borrower or any of
its Subsidiaries holds an equity investment that is accounted for under the
equity method.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
          “ERISA Affiliate” means any member of the ERISA Group.
          “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
          “Eurodollar Lending Office” means the office of the Lender specified
as its “Eurodollar Lending Office” opposite its name on Schedule I hereto, or
such other office of the Lender as the Lender may from time to time specify to
the Borrower.
          “Eurodollar Rate” means, for any Interest Period for each Eurodollar
Rate Advance, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the rate per annum (rounded upward to the nearest whole multiple of
1/16 of 1% per annum) appearing on Dow Jones Markets Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in U.S.
dollars at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period
or, if for any reason such rate is not available, the rate per annum at which
deposits in U.S. dollars are offered by the principal office of Citibank in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to such Eurodollar Rate Advance to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period.
          “Eurodollar Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.06(a)(ii).
          “Eurodollar Rate Reserve Percentage” for any Interest Period for any
Eurodollar Rate Advance means the reserve percentage applicable two Business
Days before the first day of such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including

6



--------------------------------------------------------------------------------



 



Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
          “Events of Default” has the meaning specified in Section 6.01.
          “Excess Lease Financed Amount” means the amount (if any) by which the
Lease Financed Amount exceeds (a) $300,000,000 at any time when the Borrower’s
Public Debt Rating is lower than BBB+ by S&P or Baa1 by Moody’s or (b)
$600,000,000 at any time when the Borrower’s Public Debt rating is at least BBB+
by S&P or Baa1 by Moody’s.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Lender from three Federal funds brokers of
recognized standing selected by it.
          “Funded Debt” means, with respect to any Person for such Person and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP, at
the time of determination, the sum of the outstanding principal amount of all
Debt which would be reflected as liabilities on the balance sheet of such
Person, other than the following items which shall not be included in Funded
Debt: (a) Debt or other obligations of others guaranteed by such Person and its
Subsidiaries; (b) all reimbursement obligations (whether contingent or
otherwise) in respect of the undrawn portion of letters of credit, bankers’
acceptances, surety or other bonds, and similar instruments (including, without
limitation, those outstanding with respect to letters of credit); and (c) all
liabilities in respect of unfunded vested benefits under any Plan.
          “GAAP” means at any time generally accepted accounting principles as
then in effect, applied on a basis consistent (except for changes concurred in
by the Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Subsidiaries delivered
to the Lender; provided that, if the Borrower notifies the Lender that the
Borrower wishes to amend any covenant in Article V or any definition of a term
used in any such covenant to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Lender notifies the Borrower that it wishes to amend any such covenant or
definition for such purpose), then, for purposes of such covenant or definition
only, “GAAP” shall mean GAAP as in effect immediately before the relevant change
in generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant or definition is amended in a manner
satisfactory to the Borrower and the Lender.
          “Hazardous Substances” means any substance or waste defined as “toxic”
or “hazardous” under any Environmental Laws, including, without limitation,
petroleum, its derivatives, by-products and other hydrocarbons.
          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.

7



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person means and includes all obligations of
such Person which in accordance with GAAP should be classified upon a balance
sheet of such Person as liabilities of such Person.
          “Intangible Assets” means at any date the total amount of all assets
of the Borrower and its Subsidiaries that are properly classified as “intangible
assets” in accordance with GAAP and, in any event, shall include, without
limitation, goodwill, patents, trade names, trademarks, copyrights, franchises,
experimental expense, organization expense, unamortized debt discount and
expense, and deferred charges other than prepaid insurance, prepaid leases and
prepaid taxes and current deferred taxes which are classified on the balance
sheet of the Borrower and its Subsidiaries as a current asset in accordance with
GAAP and in which classification the Borrower’s independent public accountants
concur; provided that the foregoing Intangible Assets shall be deemed to be in
an amount equal to zero at all times during which such Intangible Assets, in the
aggregate, are less than 2% of stockholders’ equity of the Borrower.
          “Interest Expense” of any Person for any period means the aggregate
amount of interest or fees paid, accrued or scheduled to be paid or accrued in
respect of any Debt (including the interest portion of rentals under Capitalized
Leases) and all but the principal component of payments in respect of
conditional sales, equipment trust or other title retention agreements paid,
accrued or scheduled to be paid or accrued by such Person during such period,
net of interest income, determined in accordance with GAAP.
          “Interest Period” means, for each Eurodollar Rate Advance or Adjusted
CD Rate Advance, the period commencing on the date of such Revolving Credit
Advance or the date of the Conversion of any Revolving Credit Advance into such
an Revolving Credit Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances or Adjusted CD Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months in the case of a Eurodollar Rate Advance, and 30, 60, 90,
120 or 180 days in the case of an Adjusted CD Rate Advance, in each case, as the
Borrower may, upon notice received by the Lender not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
     (i) the Borrower may not select any Interest Period that ends after the
Termination Date;
     (ii) Interest Periods commencing on the same date for Eurodollar Rate
Advances or Adjusted CD Rate Advances shall be of the same duration;
     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, in the
case of an Interest Period for a Eurodollar Rate Advance that, if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and
     (iv) in the case of an Interest Period for a Eurodollar Rate Advance,
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month

8



--------------------------------------------------------------------------------



 



by the number of months equal to the number of months in such Interest Period,
such Interest Period shall end on the last Business Day of such succeeding
calendar month.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “Lease Financed Amount” means, with respect to Off-Balance Sheet
Leases, (a) in the case of the Existing Off-Balance Sheet Lease, the sum of the
aggregate outstanding principal amount of the Loans (as defined therein) and the
outstanding Investment Amounts (as defined therein) or (b) in the case of any
other Off-Balance Sheet Lease, the sum of the comparable amounts as defined
therein.
          “Lender” means Citigroup USA, Inc. and any Eligible Assignee thereof,
as applicable.
          “Lender’s Account” means the account of the Lender maintained by the
Lender at Citibank at its office at 399 Park Avenue, New York, New York 10043,
Account No. 4058-0062, Attention: Steven Curcio, Global Loans.
          “Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Funded Debt, to (b) Consolidated EBITDA for the most recently
completed four consecutive fiscal quarters ending on or prior to such date, in
each case for the Borrower and its Subsidiaries as of such date.
          “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.
Off Balance Sheet Leases and the arrangements set forth therein shall be
excluded from this definition; provided that:
          (a) if any portion of the Lease Financed Amount is included in Debt
under the last sentence of the definition of Debt, then for purposes of
Section 5.03, Off-Balance Sheet Leases and the arrangements set forth therein
shall be deemed to create a Lien securing the Excess Lease Financed Amount; and
          (b) if Off-Balance Sheet Leases and the arrangements set forth therein
create a lien on any property or assets other than (i) the property and assets
leased pursuant to Off-Balance Sheet Leases, (ii) rights of the Borrower as
sublessor of any portion of such property and assets and (iii) Permitted Lease
Collateral, such lien shall not be excluded from this definition.
          “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
          “Material Adverse Effect” means any material adverse change in the
business, condition (financial or otherwise) or operations of the Borrower or
the Borrower and its Subsidiaries taken as a whole.
          “Material Debt” means Debt (other than the Note) of the Borrower
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal or face amount exceeding
$75,000,000.
          “Material Financial Obligations” means a principal or face amount of
Debt and/or payment obligations (calculated after giving effect to any
applicable netting agreements) in respect of

9



--------------------------------------------------------------------------------



 



Hedge Agreements of the Borrower and/or one or more of its Subsidiaries, arising
in one or more related or unrelated transactions, exceeding in the aggregate
$75,000,000.
          “Material Plan” means, at any time, a Plan or Plans having aggregate
Unfunded Liabilities in excess of $75,000,000.
          “Minority Interests” means any shares of stock of any class of a
Subsidiary (other than directors’ qualifying shares as required by law) that are
not owned by the Borrower and/or one or more of its Subsidiaries.
          “Moody’s” means Moody’s Investors Service, Inc. or its successors.
          “Multiemployer Plan” means, at any time, an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contribution, including for
these purposes any Person which ceased to be a member of the ERISA Group during
such five year period.
          “Net Income” of any Person means, for any period, net income before
(i) extraordinary items, (ii) the results of discontinued operations and
(iii) the effect of any cumulative change in accounting principles, determined
in accordance with GAAP.
          “Notice of Revolving Credit Advance” has the meaning specified in
Section 2.02(a).
          “Off-Balance Sheet Leases” means one or more lease agreements and
related agreements entered into by the Borrower or any of its Subsidiaries form
time to time, in each case in a transaction which the Borrower or such
Subsidiary intends to be treated as an “operating lease” for financial reporting
purposes but as a loan for one or more of the following purposes: (a) federal,
state and local income or franchise tax, (b) bankruptcy, (c) real estate law and
(d) commercial law (including uniform commercial law).
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.
          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).
          “Permitted Lease Collateral” means any cash or cash equivalents
securing the obligations of the Borrower or its Subsidiaries in any Off-Balance
Sheet Lease.
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
          “Plan” means, at any time, an employee pension benefit plan (other
than a Multiemployer Plan) which is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

10



--------------------------------------------------------------------------------



 



          “Public Debt Rating” means, as of any date for S&P, the lowest rating
that has been most recently announced by S&P for any class of non-credit
enhanced long-term senior unsecured debt issued by the Borrower and, as of any
date for Moody’s, the lowest rating that has been most recently announced by
Moody’s for any class of non-credit enhanced long-term senior unsecured debt
issued by the Borrower. For purposes of the foregoing, (a) if only one of S&P
and Moody’s shall have in effect a Public Debt Rating, the Applicable Margin and
the Applicable Percentage shall be determined by reference to the available
rating; (b) if neither S&P nor Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage will be set in
accordance with Level 5 under the definition of “Applicable Margin” or
“Applicable Percentage”, as the case may be; (c) if the ratings established by
S&P and Moody’s shall fall within different levels, the Applicable Margin and
the Applicable Percentage shall be based upon the higher rating; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.
          “Reportable Event” means any “reportable event” as defined in section
4043 of ERISA for which the 30-day notice requirement has not been waived under
applicable regulations.
          “Revolving Credit Advance” means an advance by the Lender to the
Borrower and refers to a Base Rate Advance, a Eurodollar Rate Advance or an
Adjusted CD Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
          “Revolving Credit Note” means a promissory note of the Borrower
payable to the order of the Lender, delivered pursuant to a request made under
Section 2.14 in substantially the form of Exhibit A hereto, evidencing the
aggregate indebtedness of the Borrower to the Lender resulting from the
Revolving Credit Advances.
          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or its successors.
          “SEC” means the Securities and Exchange Commission.
          “Subsidiary” means, as to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.
          “Tangible Assets” means, at any date, Consolidated Total Assets (less
depreciation, depletion and other properly deductible valuation reserves) after
deducting (but without duplication) Intangible Assets.
          “Termination Date” means the earlier of (a) September 16, 2007, and
(b) the date of termination of the Commitment pursuant to Section 2.04 or 6.01.
          “Unfunded Liabilities” means, with respect to any Plan at any time,
the amount (if any) by which (i) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan,

11



--------------------------------------------------------------------------------



 



but only to the extent that such excess represents a potential liability of a
member of the ERISA Group to the PBGC or any other Person under Title IV of
ERISA.
          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.
          SECTION 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
          SECTION 2.01 The Revolving Credit Advances. The Lender agrees, on the
terms and conditions hereinafter set forth, to make Revolving Credit Advances to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount not to exceed
at any time outstanding the Lender’s Commitment. Each Revolving Credit Advance
shall be in an amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof. Within the limits of the Lender’s Commitment, the Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.09 and reborrow
under this Section 2.01.
          SECTION 2.02 Making the Revolving Credit Advances. (a) Each Revolving
Credit Advance shall be made on notice, given not later than (i) 1:00 P.M. (New
York City time) on the third Business Day prior to the date of the proposed
Revolving Credit Advance in the case of a Eurodollar Rate Advance, (ii) 1:00
P.M. (New York City time) on the second Business Day prior to the date of the
proposed Revolving Credit Advance in the case of an Adjusted CD Rate Advance or
(iii) 12:00 noon (New York City time) on the date of the proposed Revolving
Credit Advance in the case of a Base Rate Advance, by the Borrower to the
Lender. Each such notice of a Revolving Credit Advance (a “Notice of Revolving
Credit Advance”) shall be by telephone or email, confirmed immediately in
writing, telecopier or email in substantially the form of Exhibit B hereto,
specifying therein the requested (I) date of such Revolving Credit Advance,
(II) Type of Revolving Credit Advances, (III) amount of such Revolving Credit
Advance, and (IV) in the case of a Eurodollar Rate Advance or Adjusted CD Rate
Advance, initial Interest Period for each such Revolving Credit Advance. The
Lender shall, before 2:00 P.M. (New York City time) on the date of such
Revolving Credit Advance and upon fulfillment of the applicable conditions set
forth in Article III, make such Advance available to the Borrower at such
account as is mutually agreed to.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances or Adjusted CD Rate
Advances if the amount thereof is less than $10,000,000 or if the obligation of
the Lender to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.07 or 2.11 and (ii) there may not be more than six separate Eurodollar
Rate Advances outstanding at any time.
          (c) Each Notice of Revolving Credit Advance shall be irrevocable and
binding on the Borrower.

12



--------------------------------------------------------------------------------



 



          SECTION 2.03 Fees. The Borrower agrees to pay to the Lender a facility
fee on the amount of the Lender’s Commitment from the date hereof until the
Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing December 31, 2006, and on the
Termination Date.
          SECTION 2.04 Termination or Reduction of the Commitment. The Borrower
shall have the right, upon at least three Business Days’ notice to the Lender,
to terminate in whole or reduce in part, the unused portions of the Commitment
of the Lender, provided that each partial reduction shall be in the aggregate
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof.
Once terminated or reduced, the Commitment may not be reinstated.
          SECTION 2.05 Repayment of Revolving Credit Advances. The Borrower
shall repay to the Lender on the Termination Date the aggregate principal amount
of the Revolving Credit Advances then outstanding.
          SECTION 2.06 Interest on Revolving Credit Advances.
          (a) Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Revolving Credit Advance from the date of such
Revolving Credit Advance until such principal amount shall be paid in full, at
the following rates per annum:
          (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time plus (z) the Applicable Utilization Fee, if any, in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.
          (ii) Eurodollar Rate Advances. During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurodollar Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee, if any, in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.
          (iii) Adjusted CD Rate Advances. During such periods as such Revolving
Credit Advance is an Adjusted CD Rate Advance, a rate per annum equal at all
times during each Interest Period for such Revolving Credit Advance to the sum
of (x) the Adjusted CD Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee, if any, in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than 90 days, on each day that occurs during such Interest
Period every 90 days from the first day of such Interest Period and on the date
such Adjusted CD Rate Advance shall be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Borrower shall pay interest on (i) the unpaid
principal amount of each Revolving Credit

13



--------------------------------------------------------------------------------



 



Advance, payable in arrears on the dates referred to in clause (a)(i), (a)(ii)
or (a)(iii) above, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on such Revolving Credit Advance pursuant
to clause (a)(i), (a)(ii) or (a)(iii) above and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.
          SECTION 2.07 Interest Rate Determination.
          (a) If, with respect to any Eurodollar Rate Advances, the Lender
notifies the Borrower that the Eurodollar Rate for any Interest Period for such
Revolving Credit Advances will not adequately reflect the cost to the Lender of
making, funding or maintaining Eurodollar Rate Advances for such Interest
Period, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance,
and (ii) the obligation of the Lender to make, or to Convert Revolving Credit
Advances into, Eurodollar Rate Advances shall be suspended until the Lender
shall notify the Borrower that the circumstances causing such suspension no
longer exist.
          (b) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances or Adjusted CD Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, such Revolving Credit Advances will automatically, on the last
day of the then existing Interest Period therefor, be Converted into Base Rate
Advances.
          (c) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances or Adjusted CD Rate Advances shall be reduced, by
payment or prepayment or otherwise, to less than $10,000,000, such Revolving
Credit Advances shall automatically Convert into Base Rate Advances.
          (d) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance and each Adjusted CD Rate Advance will
automatically, on the last day of the then existing Interest Period therefor
Convert into a Base Rate Advance and (ii) the obligation of the Lender to make,
or to Convert Advances into, Eurodollar Rate Advances or Adjusted CD Rate
Advances shall be suspended.
          SECTION 2.08 Optional Conversion of Revolving Credit Advances. The
Borrower may on any Business Day, upon notice given to the Lender not later than
12:00 noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.11,
Convert all Revolving Credit Advances of one Type into Revolving Credit Advances
of another Type; provided, however, that any Conversion of Eurodollar Rate
Advances or Adjusted CD Rate Advances into Advances of another type shall be
made only on the last day of an Interest Period for such Advances, any
Conversion of Base Rate Advances into Eurodollar Rate Advances or Adjusted CD
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Revolving Credit Advances shall
result in more separate Eurodollar Rate Advances than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances or Adjusted CD Rate Advances, the duration of the initial Interest
Period for each such Revolving Credit Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower.

14



--------------------------------------------------------------------------------



 



          SECTION 2.09 Optional Prepayments of Revolving Credit Advances. The
Borrower may, upon notice at least two Business Days’ prior to the date of such
prepayment, in the case of Eurodollar Rate Advances or Adjusted CD Rate
Advances, and not later than 12:00 noon (New York City time) on the date of such
prepayment, in the case of Base Rate Advances, to the Lender stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amount of
the Revolving Credit Advances in whole or in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate Advance
or an Adjusted CD Rate Advance, the Borrower shall be obligated to reimburse the
Lender in respect thereof pursuant to Section 7.04(c).
          SECTION 2.10 Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the Effective Date or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) after the Effective Date, there shall be any increase
in the cost to the Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances or Adjusted CD Rate Advances (excluding for purposes of
this Section 2.10 any such increased costs resulting from (I) Taxes or Other
Taxes (as to which Section 2.13 shall govern) and (II) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which the Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by the Lender,
pay to the Lender additional amounts sufficient to compensate the Lender for
such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower by the Lender, shall be conclusive and binding for all
purposes, absent manifest error.
          (b) If the Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by the Lender
or any corporation controlling the Lender and that the amount of such capital is
increased by or based upon the existence of the Lender’s commitment to lend
hereunder and other commitments of this type, then, upon demand by the Lender,
the Borrower shall pay to the Lender, from time to time as specified by the
Lender, additional amounts sufficient to compensate the Lender or such
corporation in the light of such circumstances, to the extent that the Lender
reasonably determines such increase in capital to be allocable to the existence
of the Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower by the Lender shall be conclusive and binding for all
purposes, absent manifest error.
          (c) If the Lender fails to give the Borrower any prompt notice
required by this Section 2.10, the Borrower shall not be required to indemnify
and compensate the Lender under this Section 2.10 for any amounts attributable
to the event or factual circumstance required to be disclosed in such notice and
arising during or with respect to any period ending more than 90 days before
notice thereof has been delivered to the Borrower, provided that this subsection
(c) shall in no way limit the right of the Lender to demand or receive
compensation to the extent that such compensation relates to any law, rule,
regulation, interpretation, administration, request or directive (or any change
therein) which by its terms has retroactive application if such notice is given
within 90 days after the date of enactment or effectiveness of such retroactive
law, rule, regulation, interpretation, administration, request or directive (or
change therein).
          SECTION 2.11 Illegality. Notwithstanding any other provision of this
Agreement, if the Lender shall notify the Borrower that the introduction of or
any change in or in the interpretation of

15



--------------------------------------------------------------------------------



 



any law or regulation makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for the Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the Lender to
make Eurodollar Rate Advances or to Convert Revolving Credit Advances into
Eurodollar Rate Advances shall be suspended until the Lender shall notify the
Borrower that the circumstances causing such suspension no longer exist.
          SECTION 2.12 Payments and Computations. (a) The Borrower shall make
each payment hereunder not later than 11:00 A.M. (New York City time) on the day
when due to the Lender at the Lender’s Account in same day funds.
          (b) All computations of interest based on the Base Rate shall be made
by the Lender on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurodollar Rate, the Adjusted CD Rate or
the Federal Funds Rate and of facility fees shall be made by the Lender on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or facility fees are payable. Each determination by the
Lender of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Revolving Credit Note
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or facility fee,
as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.
          SECTION 2.13 Taxes. (a) Any and all payments by the Borrower hereunder
or under the Revolving Credit Note shall be made, in accordance with
Section 2.12, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of the Lender, taxes
imposed on its overall net income, and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction under the laws of which the Lender is
organized or any political subdivision thereof and taxes imposed on its overall
net income, and franchise taxes imposed on it in lieu of net income taxes, by
the jurisdiction of the Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Revolving Credit Note being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Revolving Credit Note to the Lender, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.13) the Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Revolving Credit
Note or from the execution, delivery or registration of, performing under, or
otherwise with respect to, this Agreement or the Revolving Credit Note
(hereinafter referred to as “Other Taxes”).

16



--------------------------------------------------------------------------------



 



          (c) The Borrower shall indemnify the Lender for and hold it harmless
against the full amount of Taxes or Other Taxes (including, without limitation,
taxes of any kind imposed by any jurisdiction on amounts payable under this
Section 2.13) imposed on or paid by the Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date the Lender makes
written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Lender, at its address referred to in
Section 7.02, the original or a certified copy of a receipt evidencing such
payment. In the case of any payment hereunder or under the Revolving Credit Note
by or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Lender,
at such address, an opinion of counsel acceptable to the Lender stating that
such payment is exempt from Taxes. For purposes of this subsection (d) and
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.
          (e) If the Lender is organized under the laws of a jurisdiction
outside the United States from time to time thereafter as requested in writing
by the Borrower (but only so long as the Lender remains lawfully able to do so),
shall provide the Borrower with two original Internal Revenue Service forms
W-8BEN or W-8EC1, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service, certifying that the Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or the Revolving Credit Note. If the form provided by the
Lender at the time the Lender first becomes a party to this Agreement indicates
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until the Lender
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date the
Lender assignee becomes a party to this Agreement, the assignor was entitled to
payments under subsection (a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8EC1, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
          (f) For any period with respect to which the Lender has failed to
provide the Borrower with the appropriate form described in Section 2.13(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under subsection (e) above), the Lender shall not be
entitled to indemnification under Section 2.13(a) or (c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that
should the Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.
          (g) If the Lender claims any additional amounts payable pursuant to
this Section 2.13, it agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may

17



--------------------------------------------------------------------------------



 



thereafter accrue and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to the Lender.
          SECTION 2.14 Evidence of Debt. (a) The Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to the Lender resulting from each Revolving Credit
Advance from time to time, including the amounts of principal and interest
payable and paid to the Lender from time to time hereunder in respect of
Revolving Credit Advances. The Borrower agrees that upon notice by the Lender to
the Borrower to the effect that a Revolving Credit Note is required or
appropriate in order for the Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Revolving Credit Advances owing to, or to be made
by, the Lender, the Borrower shall promptly execute and deliver to the Lender a
Revolving Credit Note payable to the order of the Lender in a principal amount
up to the Commitment of the Lender.
          (b) Entries made in good faith by the Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to the Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Lender to make an entry, or any
finding that an entry is incorrect, in such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement.
          SECTION 2.15 Use of Proceeds. The proceeds of the Revolving Credit
Advances shall be available (and the Borrower agrees that it shall use such
proceeds) solely for general corporate purposes of the Borrower and its
Subsidiaries, including commercial paper backstop.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01 Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
          (a) There shall have occurred no material adverse change in the
properties, business, profits or condition (financial or otherwise) of the
Borrower or of the Borrower and its Subsidiaries taken as a whole since
October 30, 2005, except as disclosed in the Borrower’s filings with the SEC or
as disclosed in writing to the Lender prior to the date hereof.
          (b) Except as set forth under the heading “Legal Proceedings” in the
Borrower’s 2005 Form 10-K and other SEC filings filed by Borrower prior to the
Effective Date, there shall exist no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse determination which would have a Material Adverse
Effect, or (ii) which in any manner draws into question the validity of this
Agreement or the Revolving Credit Note.
          (c) All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the Lender)
and shall remain in effect, and no law, regulation or provision in an existing
agreement shall be applicable in the reasonable judgment of the Lender that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.

18



--------------------------------------------------------------------------------



 



          (d) The Borrower shall have notified the Lender in writing as to the
proposed Effective Date.
          (e) The Borrower shall have paid all accrued fees and expenses of the
Lender (including the accrued fees and expenses of counsel to the Lender) as
agreed separately in writing by the parties to such agreement.
          (f) On the Effective Date, the following statements shall be true:
          (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
          (ii) No event exists that constitutes a Default or Event of Default.
          (g) The Lender shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to it:
          (i) The Revolving Credit Note to the order of the Lender to the extent
requested by the Lender pursuant to Section 2.14.
          (ii) Certified copies of the general resolutions of the Board of
Directors of the Borrower which authorize the Borrower to enter into this
Agreement and the Revolving Credit Note, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the Revolving Credit Note.
          (iii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Revolving Credit Note and the
other documents to be delivered hereunder.
          (iv) A favorable opinion of the Vice President, Legal Services of the
Borrower, substantially in the form of Exhibit C hereto and as to such other
matters as the Lender may reasonably request.
          (v) A favorable opinion of Orrick, Herrington & Sutcliffe, L.L.P.,
counsel for the Borrower, substantially in the form of Exhibit D hereto and as
to such other matters as the Lender may reasonably request.
          SECTION 3.02 Conditions Precedent to Each Revolving Credit Advance.
The obligation of the Lender to make a Revolving Credit Advance shall be subject
to the conditions precedent that the Effective Date shall have occurred and on
the date of such Revolving Credit Advance (a) the following statements shall be
true (and each of the giving of the applicable Notice of Revolving Credit
Advance and the acceptance by the Borrower of the proceeds of such Revolving
Credit Advance shall constitute a representation and warranty by the Borrower
that on the date of such Revolving Credit Advance such statements are true):
          (i) the representations and warranties contained in Section 4.01
(other than Section 4.01(d)(ii)) are correct on and as of the date of such
Revolving Credit Advance, before and after giving effect to such Revolving
Credit Advance and to the application of the proceeds therefrom, as though made
on and as of such date, and

19



--------------------------------------------------------------------------------



 



          (ii) no event has occurred and is continuing, or would result from
such Revolving Credit Advance or from the application of the proceeds therefrom,
that constitutes a Default;
and (b) the Lender shall have received such other approvals, opinions or
documents as it may reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01 Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
          (a) Corporate Existence and Power. Each of the Borrower and each
Subsidiary:
          (i) is a corporation duly organized and validly existing under the
laws of its jurisdiction of incorporation;
          (ii) has all requisite power and authority and all necessary licenses
and permits to own and operate its properties and to carry on its business as
now conducted and as presently proposed to be conducted, except where failures
to have such licenses and permits would not, in the aggregate, have a Material
Adverse Effect; and
          (iii) is duly licensed or qualified and is in good standing as a
foreign corporation in each jurisdiction wherein the nature of the business
transacted by it or the nature of the property owned or leased by it makes such
licensing or qualification necessary, except where failures to be so licensed,
qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect.
          (b) Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Revolving Credit Note are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Borrower or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries or result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.
          (c) Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and the Revolving Credit Note, when executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms, except as limited by (i) bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and (ii) general principles of equity.
          (d) Financial Information. (i) The consolidated balance sheet of the
Borrower and its Subsidiaries as of October 30, 2005, and the related
consolidated statements of operations and cash flows for the fiscal year then
ended, reported on by KPMG LLP and set forth in the Borrower’s 2005 Form 10-K
(or an exhibit thereto), a copy of which has been obtained by each of the
Lenders, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position

20



--------------------------------------------------------------------------------



 



of the Borrower and its Subsidiaries as of such date and their consolidated
results of operations and cash flows for such fiscal year.
          (ii) There has been no material adverse change since October 30, 2005,
in the business, financial position or results of operations of the Borrower and
its Subsidiaries, considered as a whole, except as disclosed in the Borrower’s
filings with the SEC prior to the Effective Date.
          (e) Litigation. Except as set forth under the heading “Legal
Proceedings” in the Borrower’s 2005 Form 10-K and as disclosed in any SEC
filings of the Borrower made prior to the Effective Date, and then only to the
extent that there have been no adverse developments with respect to such “Legal
Proceedings” since such Form 10-K or in such SEC filings, there is no action,
suit or proceeding pending against, or to the knowledge of the Borrower any
investigation, action, suit or proceeding threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse determination which would have a Material Adverse
Effect, or (ii) which in any manner draws into question the validity of this
Agreement or the Revolving Credit Note.
          (f) Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code which will
violate Section 5.02(a) hereof or (iii) incurred any unpaid liability in excess
of $75,000,000 under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.
          (g) Environmental Matters. The Borrower has a process of conducting
periodic internal reviews relating to compliance by the Borrower and its
Subsidiaries with Environmental Laws and liabilities thereunder. On the basis of
such reviews and other business processes, except as set forth in the Borrower’s
2005 Form 10-K, nothing has come to the attention of the Borrower which would
lead it to believe that costs associated with compliance with Environmental Laws
or liabilities thereunder (including, without limitation, any capital or
operating expenses required for cleanup, closure of properties or compliance
with Environmental Laws or any permit, license or approval, any related
constraints on operating activities and any potential liabilities to third
parties) would have a Material Adverse Effect.
          (h) Taxes. All federal and state income tax returns required to be
filed by the Borrower or any Subsidiary in any jurisdiction have, in fact, been
filed and all other tax returns required to be filed in any other jurisdiction
have, in fact, been filed, except where the failure to so file in such
jurisdictions (other than in connection with federal or state income tax
returns) would not have a Material Adverse Effect, and all taxes, assessments,
fees and other governmental charges upon the Borrower or any Subsidiary or upon
any of their respective properties, income or franchises, which are shown to be
due and payable in such returns, have been paid. For all taxable years ending on
or before October 1997, the Federal income tax liability of the Borrower and its
Subsidiaries has been satisfied and either the period of limitations on
assessment of additional Federal income tax has expired or the Borrower and its
Subsidiaries have entered into an agreement with the Internal Revenue Service
closing conclusively the

21



--------------------------------------------------------------------------------



 



total tax liability for the taxable year. The provisions for taxes on the books
of the Borrower and each Subsidiary are adequate for all open years, and for its
current fiscal period.
          (i) No Regulatory Restrictions on Advances. The Borrower is not
(i) primarily engaged in a business or businesses of investing, reinvesting,
owning, holding or trading in securities; (ii) a “holding company” or a
“subsidiary company” of a holding company within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (iii) otherwise subject to
any regulatory scheme applicable to it which restricts its ability to incur debt
under this Agreement.
          (j) Full Disclosure. All written information heretofore furnished by
the Borrower to the Lender for purposes of or in connection with this Agreement
or any transaction contemplated hereby does not, and all such written
information hereafter furnished by the Borrower to the Lender will not, contain
any untrue statement of a material fact or in the aggregate omit a material fact
necessary to make the statements therein not misleading on the date as of which
such information is stated or certified. There is no fact peculiar to the
Borrower or its Subsidiaries which the Borrower has not disclosed to the Lender
in writing which has had or, so far as the Borrower can now reasonably foresee,
will have a Material Adverse Effect.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01 Affirmative Covenants. So long as any Revolving Credit
Advance shall remain unpaid or the Lender shall have any Commitment hereunder,
the Borrower will:
          (a) Compliance with Laws, Etc. Comply, and cause each Subsidiary to
comply, in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except (A) where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (B) where the violation of which,
individually or in the aggregate, would not reasonably be expected to (x) result
in a Material Adverse Effect or (y) if such violation is not remedied, result in
any Lien not permitted under Section 5.02(a).
          (b) Payment of Obligations. Pay and discharge, and cause each
Subsidiary to pay and discharge, at or before maturity, all their respective
material obligations and liabilities, including, without limitation, tax
liabilities, except where the same may be contested in good faith by appropriate
proceedings, and maintain, and cause each Subsidiary to maintain, in accordance
with GAAP, appropriate reserves for the accrual of any of the same.
          (c) Maintenance of Property; Insurance. (i) Keep, and cause each
Subsidiary to keep, all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted; provided that
nothing in this Section 5.01(c)(i) shall prevent the abandonment of any property
if such abandonment does not result in any Default hereunder and the Borrower
determines, in the exercise of its reasonable business judgment, that such
abandonment is in the interest of the Borrower.
          (ii) Maintain, and cause each Subsidiary to maintain, insurance
coverage by financially sound and reputable insurers and in such forms and
amounts and against such risks as are customary for corporations of established
reputation engaged in the same or a similar business and owning and operating
similar properties in similar locations.

22



--------------------------------------------------------------------------------



 



          (d) Preservation of Corporate Existence, Etc. Preserve, renew and keep
in full force and effect, and cause each Subsidiary to preserve, renew and keep
in full force and effect, their respective corporate existence and their
respective rights, privileges and franchises, except to the extent that failures
to maintain their respective rights, privileges and franchises could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided
that nothing in this Section 5.01(d) shall prohibit (A) the merger of a
Subsidiary into the Borrower or the merger or consolidation of a Subsidiary with
or into another Person if the corporation surviving such consolidation or merger
is a Subsidiary and if, in each case, after giving effect thereto, no Default
shall have occurred and be continuing or (B) the termination of the corporate
existence of any Subsidiary if such termination does not result in any Default
hereunder and the Borrower determines, in the exercise of its reasonable
business judgment, that such termination is in the interest of the Borrower.
          (e) Visitation Rights. Permit the Lender (i) to visit and inspect
during normal business hours (at the expense of such Lender unless an Event of
Default has occurred and is continuing), under the Borrower’s guidance and, so
long as no Default shall have occurred and be continuing, upon not less than
three Business Days’ prior notice, any of the properties of the Borrower or any
Subsidiary, (ii) to examine (to the extent material to ascertaining compliance
with the terms and provisions hereof or to the extent reasonably related to the
financial condition or material operations of the Borrower or a Subsidiary) all
of their books of account, records, reports and other papers, and to make copies
and extracts therefrom (other than attorney-client privileged and attorney
work-product documents) and (iii) to the extent material to ascertaining
compliance with the terms and provisions hereof or to the extent reasonably
related to the financial condition or material operations of the Borrower or a
Subsidiary, to discuss their respective affairs, finances and accounts with
their respective officers, employees (who are managers or officers), and
independent public accountants and by this provision the Borrower authorizes
said accountants to discuss with the Lender the finances and affairs of the
Borrower and its Subsidiaries; provided that the Lender shall have given prior
written notice to the Borrower of its intention to discuss such finances and
affairs with such accountants and have given the Borrower the opportunity to
participate in such discussions, all at such reasonable times and as often as
may be reasonably requested. Notwithstanding the above, the Borrower may, if and
to the extent required by applicable law, deny such access or information to the
Lender.
          (f) Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities in accordance with generally accepted accounting
principles in effect from time to time.
          (g) Reporting Requirements. Deliver in writing or by email to the
Lender (except as stated in clauses (i), (ii), (iv), (vi) and (vii) below and
Section 7.01(b)) or make available electronically:
          (i) as soon as available and in any event within 45 days after the end
of each quarterly fiscal period (except the last) of each fiscal year, copies
of:
     (A) a consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such quarterly fiscal period, setting forth in comparative form the
consolidated figures as of the close of the fiscal year then most recently
ended,
     (B) consolidated statements of operations of the Borrower and its
Subsidiaries for such quarterly fiscal period and for the portion of the fiscal
year ending with such quarterly fiscal period, in each case setting forth in
comparative

23



--------------------------------------------------------------------------------



 



form the consolidated figures for the corresponding period and portion of the
preceding fiscal year and
     (C) a consolidated statement of cash flows of the Borrower and its
Subsidiaries for the portion of the fiscal year ending with such quarterly
fiscal period, setting forth in comparative form the consolidated figures for
the corresponding period of the preceding fiscal year,
it being agreed that (1) delivery of such financial statements shall be deemed
to be a representation by the Borrower that such financial statements fairly
present, in conformity with GAAP, the consolidated financial position of the
Borrower and its Subsidiaries as of the close of such quarterly fiscal period
and their consolidated results of operations and cash flows for the portion of
the fiscal year ending at the end of such quarterly fiscal period (subject to
normal year-end adjustments) and (2) the Borrower may satisfy the requirements
of this Section 5.01(a)(i) by filing its Quarterly Report on Form 10-Q with the
SEC; provided that such Form 10-Q satisfies the foregoing requirements of this
paragraph (i);
          (ii) as soon as available and in any event within 90 days after the
close of each fiscal year of the Borrower, copies of:
     (A) a consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal year, and
     (B) consolidated statements of operations and cash flows of the Borrower
and its Subsidiaries for such fiscal year,
in each case setting forth in comparative form the consolidated figures for the
two preceding fiscal years, all in reasonable detail and accompanied by a report
thereon of a firm of independent public accountants of recognized national
standing selected by the Borrower to the effect that the consolidated financial
statements present fairly, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as of the end of the fiscal year
being reported on and their consolidated results of operations and cash flows
for said year in conformity with GAAP and that the examination of such
accountants in connection with such financial statements has been conducted in
accordance with generally accepted auditing standards, it being agreed that the
Borrower may satisfy the requirements of this Section 5.01(a)(ii) by filing its
Annual Report on Form 10-K with the SEC; provided that such Form 10-K (including
the exhibits filed therewith) satisfies the requirements of this paragraph (ii);
          (iii) promptly upon receipt thereof, one copy of each interim or
special audit made by independent accountants of the books of the Borrower or
any Subsidiary and any management letter received from such accountants, in all
cases, material to the financial condition or operations of the Borrower or of
the Borrower and its Subsidiaries taken as a whole;
          (iv) promptly upon their becoming available, one copy of each
financial statement, report, notice or proxy statement sent by the Borrower to
stockholders generally and of each regular or periodic report, and any
registration statement or prospectus (other than those on Form S-8) filed by the
Borrower or any Subsidiary with any securities exchange or the SEC or any
successor agency; provided that the filing of such document with the SEC shall
satisfy such requirement, and copies of any orders in any proceedings to which
the Borrower or any of its

24



--------------------------------------------------------------------------------



 



Subsidiaries is a party, issued by any governmental agency, Federal or state,
having jurisdiction over the Borrower or any of its Subsidiaries, which orders
are material to the financial condition or operations of the Borrower or the
Borrower and its Subsidiaries taken as a whole;
          (v) promptly upon the occurrence thereof, written notice of (A) a
Reportable Event with respect to any Plan; (B) the institution of any steps by
the Borrower, any ERISA Affiliate, the PBGC or any other person to terminate any
Plan if such termination were to result in a liability of the Borrower or any
Subsidiary to the PBGC in an amount which could materially and adversely affect
the condition, financial or otherwise, of the Borrower or of the Borrower and
its Subsidiaries taken as a whole; (C) the institution of any steps by the
Borrower or any ERISA Affiliate to withdraw from any Plan or any Multiemployer
Plan if such withdrawal would result in a liability of the Borrower or any
Subsidiary in an amount which could materially and adversely affect the
condition, financial or otherwise, of the Borrower or of the Borrower and its
Subsidiaries taken as a whole; (D) a “prohibited transaction” within the meaning
of Section 406 of ERISA (which has not been exempted under or pursuant to
Section 408 of ERISA) in connection with any Plan if such “prohibited
transaction” would result in a liability of the Borrower or any Subsidiary in an
amount which could materially and adversely affect the condition, financial or
otherwise, of the Borrower or of the Borrower and its Subsidiaries taken as a
whole; (E) any increase in the contingent liability of the Borrower or any
Subsidiary with respect to any post-retirement welfare liability in an amount
that could have a Material Adverse Effect; or (F) the taking of any action by,
or the threat in writing of the taking of any action by, the Internal Revenue
Service, the Department of Labor or the PBGC with respect to any of the
foregoing;
          (vi) within the periods provided in paragraphs (i) and (ii) above, a
certificate of an authorized financial officer of the Borrower stating that such
officer has reviewed the provisions of this Agreement and (A) setting forth the
information and computations (in sufficient detail) required in order to
establish whether the Borrower was in compliance with the requirements of
Sections 5.02(a) and 5.03 at the end of the period covered by the financial
statements then being furnished and (B) stating whether there existed as of the
date of such financial statements and whether, to the best of such officer’s
knowledge, there exists on the date of the certificate or existed at any time
during the period covered by such financial statements any Default and, if any
such condition or event exists on the date of the certificate, specifying the
nature and period of existence thereof and the action the Borrower is taking and
proposes to take with respect thereto; provided, that the email of such
certificate in accordance with Section 7.01(b) shall satisfy the delivery
requirements of this paragraph;
          (vii) within the period provided in paragraph (ii) above, a
certificate of the accountants who render an opinion with respect to such
financial statements, stating (A) that they have reviewed this Agreement, and
(B) whether, in making their audit, such accountants have become aware of any
Default under Section 6.01 insofar as any such terms or provisions pertain to or
involve accounting matters or determinations, and if any such condition or event
then exists specifying the nature and period of existence thereof; provided,
that the email of such certificate in accordance with Section 7.01(b) shall
satisfy the delivery requirements of this paragraph;
          (viii) within five days after any officer of the Borrower obtains
knowledge of any Default, if such Default is then continuing, a certificate of
the chief financial officer or the chief accounting officer of the Borrower
setting forth the details thereof and the action which the Borrower is taking
and proposes to take with respect thereto;

25



--------------------------------------------------------------------------------



 



          (ix) promptly upon any change in the Public Debt Rating, a notice
reporting such change and stating the date on which such change was publicly
announced by the relevant rating agency; and
          (x) from time to time such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Lender may reasonably request.
          SECTION 5.02 Negative Covenants. So long as any Revolving Credit shall
remain unpaid or the Lender shall have any Commitment hereunder, the Borrower
will not:
          (a) Liens, Etc. Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or upon any
income or profits therefrom, or acquire or agree to acquire, or permit any
Subsidiary to acquire, any property or assets upon conditional sales agreements
or other title retention devices, except:
          (i) Liens for property taxes and assessments or governmental charges
or levies and Liens securing claims or demands of mechanics and materialmen,
provided that payment thereof is not at the time required by Section 5.01(a) or
(b);
          (ii) any Lien of or resulting from any judgment or award; provided
that either (A) the amount secured thereby does not exceed $75,000,000 or (B) if
the amount secured thereby does exceed $75,000,000, the time for the appeal or
petition for rehearing of such judgment or award shall not have expired, or the
Borrower or a Subsidiary shall in good faith be prosecuting an appeal or
proceeding for a review thereof, and execution of such judgment or award shall
be stayed pending such appeal or proceeding for review;
          (iii) Liens incidental to the conduct of business conducted by the
Borrower and its Subsidiaries in the ordinary course of business or the
ownership of properties and assets owned by the Borrower and its Subsidiaries
(including Liens in connection with worker’s compensation, unemployment
insurance and other like laws, warehousemen’s and attorneys’ liens and statutory
landlords’ liens) and Liens to secure the performance of bids, tenders or trade
contracts, or to secure statutory obligations, surety or appeal bonds or other
Liens of like general nature incurred in the ordinary course of business of the
Borrower and its Subsidiaries and not in connection with the borrowing of money,
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings;
          (iv) survey exceptions or encumbrances, encroachments, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, zoning restrictions, declarations of covenants, conditions and
restrictions, other title exceptions or other restrictions as to the use of real
properties, which are necessary or appropriate in the good faith judgment of the
Borrower for the conduct of the business of the Borrower and its Subsidiaries
and which, individually or in the aggregate, do not in any event materially
impair their use in the operation of the business of the Borrower or of the
Borrower and its Subsidiaries taken as a whole;
          (v) Liens securing Indebtedness of a Subsidiary to the Borrower or to
another Subsidiary;
          (vi) Liens existing as of the Effective Date and reflected in
Schedule 5.02(a) hereto, including any renewals, extensions or replacements of
any such Lien, provided that:

26



--------------------------------------------------------------------------------



 



     (A) no additional property is encumbered in connection with any such
renewal, extension or replacement of any such Lien; and
     (B) there is no increase in the aggregate principal amount of Debt secured
by any such Lien from that which was outstanding or permitted to be outstanding
with respect to such Lien as of the Effective Date or the date of such renewal,
extension or replacement, whichever is greater;
          (vii) Liens incurred after the Effective Date given to secure the
payment of the purchase price and/or other direct costs incurred in connection
with the acquisition, construction, improvement or rehabilitation of assets
including Liens incurred by the Borrower or any Subsidiary securing Debt
incurred in connection with industrial development bond and pollution control
financings, including Liens existing on such assets at the time of acquisition
thereof or at the time of acquisition by the Borrower or a Subsidiary of any
business entity (including a Subsidiary) then owning such assets, whether or not
such existing Liens were given to secure the payment of the purchase price of
the assets to which they attach, provided that (A) except in the case of Liens
existing on assets at the time of acquisition of a Subsidiary then owning such
assets, the Lien shall be created within twelve (12) months of the later of the
acquisition of, or the completion of the construction or improvement in respect
of, such assets and shall attach solely to the assets acquired, purchased, or
financed, or (B) except in the case of Liens existing on assets at the time of
acquisition of a Subsidiary then owning such assets or Liens in connection with
industrial development bond or pollution control financings, at the time of the
incurrence of such Lien, the aggregate amount remaining unpaid on all Debt
secured by Liens on such assets whether or not assumed by the Borrower or a
Subsidiary shall not exceed an amount equal to 75% of the lesser of the total
purchase price or fair market value, at the time such Debt is incurred, of such
assets (as determined in good faith by the Board of Directors of the Borrower;
          (viii) Liens arising from the sale or transfer of accounts receivable
and notes of the Borrower and its Subsidiaries, provided that the Borrower and
its Subsidiaries shall receive adequate consideration therefor;
          (ix) Liens on notes or accounts receivable sold or transferred in a
transaction which is accounted for as a true sale under GAAP;
          (x) Liens securing Debt, to the extent that such Liens are not
otherwise permitted by this Section 5.02(a), provided that immediately after
giving effect to the incurrence of any such Lien, the sum of the aggregate
principal amount of all outstanding Debt secured by Liens permitted solely by
reason of this Sections 5.02(a)(x) shall not exceed 15% of Consolidated Net
Tangible Assets; and
          (xi) Liens incurred in connection with any renewals, extensions or
refundings of any Debt secured by Liens described in Sections 5.02(a)(vii),
(viii), (ix) or (x), provided that there is no increase in the aggregate
principal amount of Debt secured thereby and no additional property is
encumbered.
In the event that any property of the Borrower or its Subsidiaries is subjected
to a lien in violation of this Section 5.02(a), but no other provision of this
Agreement (the Indebtedness secured by such lien being referred to as
“Prohibited Secured Indebtedness”), such violation shall not constitute an Event
of Default hereunder if the Borrower, substantially simultaneously with the
incurrence of such lien, makes or causes to be made a provision whereby the
Revolving Credit Note will be secured equally and ratably with all Prohibited
Secured Indebtedness and delivers to the Lender an opinion to that effect, and,
in any case, the

27



--------------------------------------------------------------------------------



 



Revolving Credit Note shall have the benefit, to the full extent that, and with
such priority as, the Lender may be entitled to under applicable law, of an
equitable lien to secure the Revolving Credit Note on such property of the
Borrower or its Subsidiaries that secures Prohibited Secured Indebtedness. The
opinion referred to in the preceding sentence shall be addressed to the Lender,
shall contain such qualifications and limitations as are reasonably acceptable
to the Lender and shall be delivered by counsel of nationally recognized
standing selected by the Borrower and satisfactory to the Lender. Such counsel
shall be deemed to be satisfactory to the Lender unless, during the 15 day
period after the Lender has received written notice identifying such counsel,
the Lender shall have objected to such selection in writing to the Borrower.
          Notwithstanding any of the foregoing provisions of this
Section 5.02(a) including, without limitation, the terms and provisions of the
preceding paragraph of this Section 5.02(a), the Borrower shall not, and shall
not permit any Subsidiary to, create or incur, or suffer to be incurred or to
exist, any Lien (other than Liens described in Section 5.02(a)(i) through (iv),
inclusive) upon any land, property or buildings (or any interest therein)
described as Special Unencumbered Property in Schedule 5.02(a)(xii) hereto.
          (b) Consolidations, Mergers and Sales of Assets. Consolidate or merge
with or into any other Person or sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets to any other Person; provided
that the Borrower may merge with another Person if immediately after giving
effect to such merger (x) no Default shall exist, and (y) the Borrower is the
surviving entity.
          (c) Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by GAAP.
          (d) Change in Nature of Business. Engage, or permit any of its
Subsidiaries to engage, in any business if, as a result, the primary business,
taken on a consolidated basis, which would then be engaged in by the Borrower
and its Subsidiaries would be substantially changed from the business of the
manufacture of capital equipment for the electronics and solar industries.
          (e) Use of Proceeds. Use proceeds of the Revolving Credit Advances
made under this Agreement, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock unless, at
all times when any such proceeds are used to buy or carry Margin Stock, not more
than 25% of the value (as determined by any reasonable method) of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) which are subject to any restriction in Sections 5.02(a) or
5.02(b) consists of Margin Stock.
          (f) Transactions with Affiliates. Enter into or be a party to, or
permit any Subsidiary to enter into or be a party to, any transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except in the ordinary course of and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s (as the case may
be) business and upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate.
          SECTION 5.03 Financial Covenant. So long as any Revolving Credit
Advance shall remain unpaid or the Lender shall have any Commitment hereunder,
the Borrower will maintain as of the

28



--------------------------------------------------------------------------------



 



last day of each fiscal quarter, determined on the basis of the most recently
completed four consecutive fiscal quarters ending on such day, a Consolidated
Leverage Ratio of not greater than *** .
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01 Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) the Borrower shall fail to pay any principal of any Revolving
Credit Advance when due or shall fail to pay any interest, fee, or other amount
payable hereunder within three Business Days or five days after it becomes due,
whichever is later;
          (b) any representation, warranty, certification or statement made by
the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made);
          (c) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed (other than clause (a) above) if such failure shall remain unremedied
for 30 days after written notice thereof shall have been given to the Borrower
by the Lender;
          (d) the Borrower or any Subsidiary shall fail to make any payment in
respect of any Material Financial Obligations when due or within any applicable
grace period;
          (e) any event or condition shall occur which results in the
acceleration of the maturity of any Material Debt or enables (after the lapse of
any cure period and the receipt of any required notices) the holder of such Debt
or any Person acting on such holder’s behalf to accelerate the maturity thereof;
          (f) the Borrower or any Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall admit in writing its inability to pay its debts generally,
or shall take any corporate action to authorize any of the foregoing; provided
that no event otherwise constituting an Event of Default under this clause
(f) shall be an Event of Default if the total assets of all entities with
respect to which an event has occurred which would otherwise have constituted an
Event of Default under this clause (f) or clause (g) do not exceed $75,000,000
in the aggregate;
          (g) an involuntary case or other proceeding shall be commenced against
the Borrower or any Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the
 

***   information has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.

29



--------------------------------------------------------------------------------



 



appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against the Borrower or any
Subsidiary under the federal bankruptcy laws as now or hereafter in effect;
provided that no event otherwise constituting an Event of Default under this
clause (g) shall be an Event of Default if the total assets of all entities with
respect to which an event has occurred which would otherwise have constituted an
Event of Default under clause (f) or this clause (g) do not exceed $75,000,000
in the aggregate;
          (h) any ERISA Affiliate shall fail to pay when due (or in the case of
an ERISA Affiliate acquired by the Borrower or a Subsidiary after the due date
thereof, within 30 days after such ERISA Affiliate is so acquired) an amount or
amounts aggregating in excess of $75,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any ERISA Affiliate, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more ERISA Affiliates to incur a current payment
obligation in excess of $50,000,000;
          (i) final judgments or orders for the payment of money in excess of
$75,000,000 in the aggregate (excluding amounts with respect to which a
financially sound and reputable insurer has admitted liability) shall be
rendered against the Borrower or any Subsidiary and such judgments or orders
shall continue unsatisfied and unstayed for a period of 30 consecutive days; or
          (j) either (i) any person or group of persons (within the meaning of
Section 13 or 14 of the Exchange Act) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under said Act) of 30%
or more of the outstanding shares of Voting Stock of the Borrower; or
(ii) during any period of 12 consecutive calendar months, commencing before or
after the date of this Agreement, individuals who were directors of the Borrower
on the first day of such period (the “Initial Directors”) shall cease for any
reason to constitute a majority of the board of directors of the Borrower unless
the Persons replacing such individuals were nominated or elected by a majority
of the directors (x) who were Initial Directors at the time of such nomination
or election and/or (y) who were nominated or elected by a majority of directors
who were Initial Directors at the time of such nomination or election;
then, and in any such event, the Lender (i) may, by notice to the Borrower,
declare the obligation of the Lender to make Revolving Credit Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) may, by
notice to the Borrower, declare the Revolving Credit Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Revolving Credit Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the case of any of the Events
of Default specified in clause (f) or (g) above with respect to the Borrower,
without any notice to the Borrower or any other act by the Lender, the
Commitment shall thereupon terminate and the Revolving Credit Advances (together
with accrued interest thereon) shall immediately become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

30



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
          SECTION 7.01 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Revolving Credit Note, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Borrower and the Lender, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
          SECTION 7.02 Notices, Etc. (a) Except to the extent set forth in
Section 7.02(b) and in the proviso to this Section 7.02(a), all notices and
other communications provided under this Agreement shall be in writing
(including telecopier or email communication) and mailed, telecopied, emailed or
delivered (x) if to the Borrower, at its address at 3050 Bowers Avenue, Santa
Clara, California 95054, Attention: Robert Friess; Telecopier: 408-986-7825;
email: Robert_Friess@amat.com; provided, that if such notice is to be delivered
pursuant to Section 6.01, 7.05, 7.01 or 7.07, then such notice shall be
delivered by mail or express delivery (and not delivered electronically or by
telecopy) at the address above to the Attention of: Robert Friess, Treasurer (or
his successor) and Joseph Sweeney, Group Vice President, Legal Affairs and
Intellectual Property (or his successor), or at such other address as shall be
designated by Borrower in a written notice to the other parties; and (y) if to
the Lender, at its Domestic Lending Office specified opposite its name on
Schedule I hereto or at such other address as shall be designated by such party
in a written notice to the Borrower, provided that materials required to be
delivered pursuant to Sections 5.01(g)(vi) and (vii) shall be delivered as
specified in Section 7.02(b) or as otherwise specified to the Borrower by the
Lender from time to time. All such notices and communications shall, when
mailed, telecopied or e-mailed, be effective when deposited in the mails,
telecopied, or confirmed by e-mail, respectively, except that notices and
communications to the Lender pursuant to Article II or III shall not be
effective until received by the Lender. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Revolving Credit Note or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
          (b) So long as Citibank or any of its Affiliates is the Lender, the
Borrower hereby agrees that, unless otherwise requested by the Lender, it will
provide to the Lender all information, documents and other materials that it is
obligated to furnish to the Lender pursuant to this Agreement, including,
without limitation, all notices, financial statements, financial and other
reports, certificates and other required information materials, but excluding
any such communication that (i) relates to a request for an amendment or for a
new, or a conversion of an existing, borrowing or other extension of credit
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any default or event of default under this Agreement, (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder or
(v) initiates or responds to legal process (all such non-excluded information
being referred to herein collectively as the “Communications”) by transmitting
the Communications in an electronic/soft medium (provided such Communications
contain any required signatures) in a format acceptable to the Lender to
oploanswebadmin@citigroup.com (or such other e-mail address designated by the
Lender from time to time).
          Each party hereto agrees that any electronic communication referred to
in this Section 7.02(b) shall be deemed delivered upon the posting of a record
of such communication (properly addressed to such party at the e-mail address
provided to the Lender) as “sent” in the e-mail system of the sending party or,
in the case of any such communication to the Lender, upon the posting of a
record of

31



--------------------------------------------------------------------------------



 



such communication as “received” in the e-mail system of the Lender; provided
that if such communication is not so received by the Lender during the normal
business hours (Eastern Standard Time) of the Lender, such communication shall
be deemed delivered at the opening of business on the next Business Day for the
Lender.
          SECTION 7.03 No Waiver; Remedies. No failure on the part of the Lender
to exercise, and no delay in exercising, any right hereunder or under the
Revolving Credit Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 7.04 Costs and Expenses. (a) The Borrower shall pay (i) all
out-of pocket expenses of the Lender, including reasonable fees and
disbursements of special counsel for the Lender, in connection with the
preparation of this Agreement (subject to any limits agreed upon in writing by
the Borrower and the Lender), any waiver or consent hereunder or any amendment
hereof or any Default or alleged Default hereunder and (ii) if an Event of
Default occurs, all out-of pocket expenses incurred by the Lender, including
(without duplication) the reasonable fees and disbursements of outside counsel
and the allocated cost of inside counsel, in connection with such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.
          (b) The Borrower agrees to indemnify and hold harmless the Lender and
each of its Affiliates and their officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Revolving Credit Note, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Revolving Credit Advances or (ii) the actual or alleged presence of
Hazardous Substances on any property of the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense resulted from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 7.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors, shareholders or creditors or an Indemnified
Party or any other Person or any Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Lender, any of its Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability, arising out of or otherwise relating to the Revolving
Credit Note, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Revolving Credit Advances.
          (c) If any payment of principal with respect to any Eurodollar Rate
Advance or Adjusted CD Rate Advance, or any such Revolving Credit Advance is
Converted to a different Type of Revolving Credit Advance (pursuant to
Section 2.07(d) or (e), 2.09 or 2.11, acceleration of the maturity of the
Revolving Credit Advances pursuant to Section 6.01 or for any other reason)
other than on the last day of the Interest Period for such Revolving Credit
Advance, or if the Borrower fails to borrow, prepay, Convert or continue any
such Revolving Credit Advance after notice has been given to the Lender in
accordance with Section 2.02(a), 2.05, 2.08 or 2.09, the Borrower shall
reimburse the Lender for any resulting loss or expense (with interest if
appropriate) incurred by it or by an existing or prospective assignee or
participant in the related Revolving Credit Advance, including (without
limitation) any loss

32



--------------------------------------------------------------------------------



 



incurred in obtaining, liquidation or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, prepay, Convert or continue; provided that such Lender shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall show in reasonable detail the basis for
calculating such amount and shall be conclusive in the absence of manifest
error.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 7.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Revolving Credit
Note.
          SECTION 7.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the declaration of the Revolving
Credit Advances due and payable pursuant to the provisions of Section 6.01, the
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Revolving Credit Note, without limitation of clauses (i) and
(ii) above, whether or not the Lender shall have made any demand under this
Agreement or the Revolving Credit Note and although such obligations may be
unmatured. The Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that the
Lender and its Affiliates may have.
          SECTION 7.06 Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Lender and thereafter shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lender.
          SECTION 7.07 Confidentiality. (a) The Lender agrees (on behalf of
itself and each of its Affiliates, directors, employees and representatives) to
use reasonable precautions to keep confidential, in accordance with safe and
sound banking practices, any non-public information supplied to it by the
Borrower pursuant to this Agreement after such information is identified by the
Borrower as being confidential, provided that nothing herein shall limit the
disclosure of any such information (i) to the extent required by statute, rule,
regulation or judicial process, provided that the Borrower is given prompt
written notice (to the extent permitted by law) that such disclosure is
required, (ii) to counsel for the Lender, (iii) to bank examiners, auditors or
accountants, (iv) in connection with any litigation to which the Lender is a
party, provided that the Borrower has been given prompt prior written notice (to
the extent permitted by law) of such proposed disclosure or (v) to any assignee
or participant (or prospective assignee or participant) so long as such assignee
or participant (or prospective assignee or participant), or any actual or
proposed contractual counterparty (or its advisors) to any securitization,
hedge, or other derivative transaction relating to the parties’ obligations
hereunder, agrees in writing to be bound by the terms of this Section 7.07.
          (b) Notwithstanding anything herein to the contrary, the Borrower, and
the Lender may disclose to any and all persons, without limitation of any kind,
the U.S. tax treatment and tax structure of the Agreement and all materials of
any kind (including opinions or other tax analyses) that are

33



--------------------------------------------------------------------------------



 



provided to a Borrower or the Lender, as the case may be, relating to such U.S.
tax treatment and tax structure.
          SECTION 7.08 Governing Law. This Agreement and the Revolving Credit
Note shall be governed by, and construed in accordance with, the laws of the
State of New York.
          SECTION 7.09 Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or electronic mail (in pdf format) shall be effective as delivery of
a manually executed counterpart of this Agreement.
          SECTION 7.10 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Revolving Credit Note, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. The Borrower hereby further irrevocably consents to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 7.02. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law, provided that this sentence
shall not limit the right of any party hereto to appeal any judgment. Nothing in
this Agreement shall affect any right that any party may otherwise have to bring
any action or proceeding relating to this Agreement or the Revolving Credit Note
in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Revolving Credit
Note in any New York State or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          SECTION 7.11 Patriot Act Notice. The Lender hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the
Patriot Act. The Borrower shall, and shall cause each of its Subsidiaries to,
provide, to the extent commercially reasonable, such information and take such
actions as are reasonably requested by the Lender in order to assist the Lender
in maintaining compliance with the Patriot Act.
          SECTION 7.12 Assignments. The Lender may assign, in whole, not in
part, all its rights and obligations under this Agreement and the Note,
including, without limitation, the Commitment, Advances owing to it and the
Note, with five (5) days prior written notice to the Borrower; provided,
however, each assignment shall be made to an Eligible Assignee and pursuant to
an assignment and assumption agreement in form reasonably acceptable to the
Lender, such Eligible Assignee and the Borrower. Upon such execution, delivery,
and acceptance, from and after the effective date specified in each assignment
agreement, (x) the assignee thereunder shall be a party hereto and, to the
extent that

34



--------------------------------------------------------------------------------



 



rights and obligations hereunder have been assigned to it pursuant to such
agreement, have the rights and obligations of the Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such agreement, relinquish its
rights and be released from its obligations under this Agreement and, the
original Lender shall cease to be a party hereto.
          SECTION 7.13 Waiver of Jury Trial. Each of the Borrower and the Lender
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Revolving Credit Note or the actions of the
Lender in the negotiation, administration, performance or enforcement thereof.

35



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            APPLIED MATERIALS, INC.
      By   /s/ Nancy H. Handel         Name:   Nancy H. Handel        Title:  
Chief Financial Officer              By   /s/ Robert M. Friess         Name:  
Robert M. Friess        Title:   Vice President, Treasurer        CITICORP USA,
INC.
      By   /s/ Kathryn D. Song         Name:   Kathryn D. Song        Title:  
Vice President     

CREDIT AGREEMENT SIGNATURE PAGE





--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS AND APPLICABLE LENDING OFFICES

                                  Domestic   Eurodollar   CD     Revolving
Credit   Lending   Lending   Lending Name of Initial Lender   Commitment  
Office   Office   Office
Citicorp USA, Inc.
  $ 100,000,000     399 Park Avenue,
New York, NY 10043   399 Park Avenue,
New York, NY 10043   399 Park Avenue,
New York, NY 10043





--------------------------------------------------------------------------------



 



EXHIBIT A - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

  U.S.$100,000,000   Dated:                     , 2006

          FOR VALUE RECEIVED, the undersigned, APPLIED MATERIALS, INC., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
CITICORP USA, INC. (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (each as defined in the Credit Agreement referred
to below) the principal sum of U.S.$100,000,000 or, if less, the aggregate
principal amount of the Revolving Credit Advances made by the Lender to the
Borrower pursuant to the 364-Day Credit Agreement dated as of September 14,
2006, among the Borrower and the Lender (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) outstanding on such date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Revolving Credit Advance from the date of such Revolving Credit Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.
          Both principal and interest are payable in lawful money of the United
States of America as provided in the Credit Agreement, in same day funds. Each
Revolving Credit Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note.
          This Promissory Note is the Revolving Credit Note referred to in, and
is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (i) provides for the making of Revolving Credit Advances by
the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

            APPLIED MATERIALS, INC.
      By           Title:             

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B - FORM OF
NOTICE OF REVOLVING
CREDIT ADVANCE
Citicorp USA, Inc.
Two Penns Way
New Castle, Delaware 19720
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
     The undersigned, APPLIED MATERIALS, INC., refers to the 364-Day Credit
Agreement, dated as of September 14, 2006, (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned and you and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Advance under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Advance (the “Proposed Revolving Credit Advance”) as
required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Revolving Credit Advance is
                    , 200_.
     (ii) The Type of Revolving Credit Advances is [Base Rate Advances]
[Eurodollar Rate Advances] [Adjusted CD Rate Advances].
     (iii) The amount of the Proposed Revolving Credit Advance is
$                    .
     [(iv) The initial Interest Period for each [Eurodollar Rate Advance]
[Adjusted CD Rate Advance] is ___month[s].]
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Revolving Credit
Advance:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in subsection (d)(i)
thereof and in subsection (e)(i) thereof) are correct, before and after giving
effect to the Proposed Revolving Credit Advance and to the application of the
proceeds therefrom, as though made on and as of such date; and
     (B) no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Advance or from the application of the proceeds
therefrom, that constitutes a Default.

            Very truly yours,


APPLIED MATERIALS, INC.
      By         Title:               

B-1